Citation Nr: 1418281	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-42 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for left ankle arthritis prior to February 15, 2008.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from February 1965 to February 1969.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

By way of history, in a December 1981 rating decision the Veteran was granted service connection and assigned a noncompensable disability rating for residuals of a left ankle injury.  The grant of service connection was effective May 27, 1981.  That decision is final.

In June 2007, the Veteran filed his current claim for a higher rating for his left ankle disability.  In an October 2007 rating decision, the RO denied the Veteran's claim for a compensable rating for service-connected early traumatic arthritis of the left ankle.  Subsequently, in a November 2008 rating decision, the RO assigned a 10 percent disability rating for early traumatic arthritis of the left ankle.  The award was effective February 15, 2008.  

In June 2013, the Board denied the claim of entitlement to a compensable rating for left ankle arthritis prior to February 15, 2008, as well as the claim of entitlement to a rating greater than 10 percent for left ankle arthritis since February 15, 2008.  The Veteran appealed the Board's decision United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court vacated and remanded the Board's June 2013 decision only with regard to the issue of entitlement to a compensable rating for left ankle arthritis prior to February 15, 2008.  The Court's action was in response to a Joint Motion for Remand submitted by the parties.  The parties specifically requested that the Court not disturb that portion of the Board decision that denied the Veteran a rating greater than 10 percent for left ankle arthritis since February 15, 2008.  


FINDING OF FACT

Prior to February 15, 2008 the Veteran's left ankle arthritis has been manifested by objective evidence of a painless range of motion with dorsiflexion to 20 degrees and plantar flexion to 45 degrees, no ligamental laxity or instability, plus X-ray evidence of osteophytes in the left ankle; subjective complaints consist of left ankle pain with standing, walking, or activities.  


CONCLUSION OF LAW

Prior to February 15, 2008, the criteria for a 10 percent rating for left ankle arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

In the current appeal, a pre-decisional letter dated in August 2007 complied with VA's duty to notify the Veteran of what he needed to substantiate his claim.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, adequate notice was 

provided to the Veteran.  The Board finds compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, VA has a duty to assist a Veteran in the development of his claim.  The record on appeal contains VA treatment records and the Veteran was provided a VA examination in August 2007.  The report of examination documents the Veteran's symptomatology during the appeal period at issue and contains sufficient evidence by which to evaluate his disability in the context of the rating criteria.  As such, the Board finds the VA examination is adequate for adjudication purposes.  

As noted above, in February 2014, the Veteran reported that his "latest" medical records were on file at the "Biloxi, Ms, Hospital."  The Board assumes the Veteran is referring to the Biloxi VA Medical Center.  The Veteran's latest treatment for his left ankle is not necessarily relevant to the appeal period at issue (prior to February 15, 2008).  Furthermore, of record are VA examinations and treatment records dated to June 2012.  As such, the Board finds the record before it is sufficient to decide the Veteran's appeal.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left ankle arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271.  

Arthritis due to trauma that is substantiated by X-ray findings is rated for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis (hypertrophic or osteoarthritis) under 38 C.F.R. § 4.71a, Diagnostic Code 5003, established by X-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, compensable evaluations are warranted for involvement of two or more major or minor joint groups.  Id. 

Limited motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).  

For the purpose of rating a disability related to arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f) (2013).

As noted previously, in a December 1981 rating decision, the RO granted service connection and assigned a noncompensable rating for early traumatic arthritis of the left ankle.  (At that time, a private X-ray was noted to reveal small osteophytes in the left ankle, while a VA X-ray did not reveal any such evidence of arthritis.)  The Veteran did not appeal the December 1981 rating decision or a subsequent December 1982 rating decision.  

In June 2007, the Veteran filed a claim for a compensable rating for his left ankle disability.  

The relevant evidence prior to February 15, 2008 consists of a report of August 2007 VA examination.  In the report the Veteran was noted to complain of pain in his left ankle with standing or walking.  He was able to walk approximately one block before developing pain.  He also complained of flare-ups of pain twice a week associated with increased physical activity.  Clinical evaluation revealed a lack of heat, swelling, or erythema of the left ankle.  On repetitive motion testing dorsiflexion of the left ankle was to 20 degrees and plantar flexion was to 45 degrees.  There was no pain on motion nor ligamental laxity or instability.  

In this case, the objective medical evidence prior to February 15, 2008, does not allow for a compensable rating under Diagnostic Codes 5003 and 5271.  As noted above, the Veteran's left ankle on examination had a full and painless range of motion, without ligamental laxity or instability.  Under Diagnostic Code 5003 for degenerative arthritis, without evidence of limitation of motion due to arthritis, a compensable rating is warranted only for arthritic involvement of two or more major or minor joint groups.  As the Veteran's ankle is considered a single major joint group a compensable rating under Diagnostic Codes 5003 and 5271 is not warranted.  

The Board has also considered whether the objective evidence prior to February 15, 2008, would allow for a higher disability rating based on other diagnostic codes associated with the ankle.  The Board, however, does not find that the evidence reflects ankylosis of the ankle or ankle joints (Diagnostic Codes 5270 and 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273) or astragalectomy (Diagnostic Code 5274).

Additionally, when assessing a claimant's level of musculoskeletal disability, the examiner must express an opinion on whether pain could significantly limit functional ability during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

The Veteran is competent to describe flare-ups of his left ankle disability resulting in additional pain and functional loss.  The August 2007 VA examiner commented that he could not provide an opinion concerning additional limitation of motion of the left ankle during flare-ups without resorting to speculation.  With that said, the Board finds that the Veteran's lack of cooperation during a December 2011 VA examination related to range of motion testing of the left ankle undermines the Veteran's credibility with regard to his description of the manifestations of disability, in particular, flair ups and functional loss.  At that time, range of motion testing of the left ankle revealed a lack of any plantar flexion or dorsiflexion.  The examiner commented that this was consistent with the Veteran's lack of effort coinciding with excessive guarding.  The examiner went on to comment that per the Veteran, the arthritic changes in the left ankle were so severe that all function of the left ankle was gone.  The examiner noted that he did not believe this to be the case, as there was a lack of muscular atrophy.  Additionally, the examiner reported that the Veteran had a normal gait with help from a walking cane.  

In this case, absent an accurate description of the severity and frequency of flare-ups by the Veteran, an assessment of the Veteran's functional limitations during flare-ups by the August 2007 VA examiner, or those VA examiners in October 2008 and August 2010, cannot be provided.  Therefore, even with the lack of comment by the examiner in August 2007 specifically addressing the DeLuca criteria, a higher rating for left ankle arthritis during the appeal period prior to February 15, 2008, based on additional functional limitations during flare-ups, is not warranted.  

Notwithstanding the Board's conclusions, above, the intent of the schedule includes recognizing actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  While the regulation explicitly addresses painful arthritis, the Court has commented that § 4.59 provides guidance for noting, evaluating, and rating joint pain and that there is no requirement that the pain be arthritis related.  Burton v. Shinseki, 25 Vet. App. 1, 4 (2011).  

Following the August 2007 VA examination, subsequent VA reports of examination and treatment records document continued complaints of pain and limitation of motion of the left ankle.  As discussed above, the accuracy of the Veteran's reporting of the severity of his symptoms is not convincing.  Still, in a July 2011 VA orthopedic surgery note, a clinician, in evaluating the Veteran's left lower extremity, noted the following, 

I think that the problem in [the Veteran's] ankle is abnormal stresses on the ankle due to the severe varus deformity of the foot.  He has to pronate the ankle and foot in order to get the foot flat on the floor.  This is most likely where he is stressing his ankle.  


Notwithstanding the Veteran's credibility issues in reporting the severity of his symptoms, to include during flare-ups, the Board finds evidence of disability of the left ankle that at least raises a reasonable doubt as to whether the Veteran's left ankle was painful during the appeal period prior to February 15, 2008.  As discussed above, comments about the Veteran's left ankle disability by clinicians reveals chronic disability that, at a minimum, is supportive of a complaint of pain.  Therefore, finding reasonable doubt in the Veteran's favor that he does experience left ankle pain, a rating of 10 percent is warranted prior to February 15, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Here, 10 percent is the minimum compensable rating under this diagnostic code.  See 38 C.F.R. §§ 3.102, 4.59.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

Consideration has also been given by the Board as to whether the schedular evaluations are inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the analysis must include a discussion of whether the rating criteria adequately address all of the claimant's symptomatology.  

The Veteran's reported symptoms associated with his service-connected left ankle arthritis have been pain and limited range of motion.  The rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5271 contemplate these symptoms.  

Thus, while the evidence of record would appear to indicate that the Veteran's left ankle disability does have a limiting affect on his everyday activities, especially in light of the noted degenerative changes in the ankle joint, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  

Therefore, without sufficient evidence reflecting that the Veteran's disability picture prior to February 15, 2008 is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture related to his left ankle arthritis prior to February 15, 2008 requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.  

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his left ankle disability.  See 38 C.F.R. § 4.16.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected left ankle disability alone precludes employment.  There is no suggestion in the record that he is unemployable due to his left ankle disability.  Thus, entitlement to a TDIU due to his service-connected left ankle is not warranted.

For all the foregoing reasons, the Board finds that the criteria for a 10 percent rating prior to February 15, 2008 for left ankle arthritis have been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine for a rating greater than 10 percent.  However, as the preponderance of the evidence is against a rating greater than 10 percent for the Veteran's left ankle disability prior to February 15, 2008, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  



ORDER

A 10 percent rating for left ankle arthritis, prior to February 15, 2008, is warranted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


